          Case 1:20-cv-00409-NONE-SAB Document 28 Filed 06/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   D.M., et al.,                                       Case No. 1:20-cv-00409-NONE-SAB

12                   Plaintiffs,                         ORDER RE STIPULATION FOR
                                                         EXTENSION OF TIME TO RESPOND TO
13           v.                                          COMPLAINT AND CONTINUING
                                                         SCHEDULING CONFERENCE TO
14   CITY OF MERCED, et al.,                             SEPTEMBER 28, 2020

15                   Defendants.                         (ECF Nos. )

16

17          This action was filed on March 19, 2020. On June 11, 2020, an order was filed requiring

18 Plaintiffs to either file a request for entry of default against Defendants County of Merced and

19 Correctional Officer Castaneda for their failure to respond to the complaint or a notice of status
20 of the defendants in this action. On June 15, 2020, a notice of status of Defendants County of

21 Merced and Castaneda and stipulation to extend time to respond to the complaint was filed.

22          Upon review of the notice of status of the defendants, the Court finds good cause exists to

23 grant the extension of time to respond to the complaint. The scheduling conference shall be

24 continued until an answer to the complaint is filed.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.       Defendants County of Merced and Castaneda SHALL FILE a responsive pleading

27                   on or before July 31, 2020;

28          2.       The scheduling conference set for June 23, 2020, is CONTINUED to September


                                                     1
         Case 1:20-cv-00409-NONE-SAB Document 28 Filed 06/16/20 Page 2 of 2


 1                  28, 2020 at 3:00 p.m. in Courtroom 9; and

 2          3.      The parties SHALL FILE a joint scheduling report seven (7) days prior to the

 3                  continued date.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        June 16, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
